 Case: 4:20-cr-00035-SRC Doc. #: 17 Filed: 01/15/20 Page: 1 of 1 PageID #: 32
                                                                                      FILED
                                                                                   JAN 15 2020
                             UNITED STATES DISTRICT COURT                        U. S. DISTRICT COURT ·
                                                                               EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                               ST. LOUIS
                                   EASTERN DNISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )       No.    4:-20CR00035 SRC/NAB                           I



                                            )
DANIEL CERVANTES FELIX,                     )
                                            )
                      Defendant.            )

                                         INDICTMENT

                                         COUNT I
The Grand Jury charges that:

       On or about January 6, 2020, within the Eastern District of Missouri,


                                   DANIEL CERVANTES FELIX,

the defendant herein, did knowingly and intentionally possess with intent to distribute 400 grams

or more of a mixture or substance containing a detectable amount of fentanyl, a Schedule I

controlled substance, in violation of Title 21, United· States Code, Section 841(a)(l) and

punishable under Title 21, United States Code, Section 84l(b)(l)(A)(vi).

                                                    A TRUE BILL.



                                                    FOREPERSON
JEFFREY B. JENSEN
United States Attorney



ANGIE E. DANIS, #64805MO
Assistant United States Attorney
